     Case 3:19-bk-30822 Doc 101-8 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
Exhibit - 8 - Redacted Settlement Agreement b/w Tagnetics and Kayser Ventures Page 1 of 7
     Case 3:19-bk-30822 Doc 101-8 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
Exhibit - 8 - Redacted Settlement Agreement b/w Tagnetics and Kayser Ventures Page 2 of 7
     Case 3:19-bk-30822 Doc 101-8 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
Exhibit - 8 - Redacted Settlement Agreement b/w Tagnetics and Kayser Ventures Page 3 of 7
     Case 3:19-bk-30822 Doc 101-8 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
Exhibit - 8 - Redacted Settlement Agreement b/w Tagnetics and Kayser Ventures Page 4 of 7
     Case 3:19-bk-30822 Doc 101-8 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
Exhibit - 8 - Redacted Settlement Agreement b/w Tagnetics and Kayser Ventures Page 5 of 7
     Case 3:19-bk-30822 Doc 101-8 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
Exhibit - 8 - Redacted Settlement Agreement b/w Tagnetics and Kayser Ventures Page 6 of 7
     Case 3:19-bk-30822 Doc 101-8 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
Exhibit - 8 - Redacted Settlement Agreement b/w Tagnetics and Kayser Ventures Page 7 of 7
